COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of S.E.W.

Appellate case number:    01-14-00948-CV

Trial court case number: 2013-06519J

Trial court:              257th District Court of Harris County

       Appellant, L.W., filed a notice of appeal from the trial court’s final order terminating her
parental rights to her minor child. The clerk’s record was filed in this Court on December 10,
2014. The court reporter’s record was filed on December 31, 2014. Appellant’s brief, therefore
was due no later than January 20, 2015. To date, appellant has not filed a brief in this appeal and
counsel has not communicated with the Court about the case.

        The clerk’s record shows that the trial court determined that appellant was indigent and
appointed Karen Nudelman as appellant’s counsel. Although the record does not include a
motion to withdraw or an order allowing counsel to withdraw, appellant filed her notice of
appeal pro se and the trial court clerk indicated that appellant is “pro se.” However, appointed
counsel’s duties continue until the termination proceedings are dismissed or finally concluded
unless the attorney is relieved or replaced “after a finding of good cause is rendered by the court
on the record.” TEX. FAM. CODE ANN. § 107.016(2) (West 2014); see id § 107.013; In re E.A.F.,
424 S.W.3d 742, 747 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

        Accordingly, appellant must file, within 10 days of the date of this notice, a brief
accompanied by a motion for an extension of time or a motion to extend time to file a brief.
Because this is a termination case, the Court is required to bring this appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F
app. (West 2013). No extensions will be granted absent extraordinary circumstances. If
appointed counsel has been relieved of her duties as appellant’s counsel, counsel should
notify the Clerk of this Court and provide a copy of the appropriate trial court order, no
later than 5 days after the date of this order.

      Unless this Court receives a satisfactory response, the Court may order the trial court to
immediately conduct a hearing on the record to determine whether appellant desires to prosecute
her appeal, whether appellant is indigent, whether counsel has abandoned the appeal, and
whether other counsel should be appointed. See TEX. FAM. CODE ANN. § 107.016(2) (West
2014); Moreno v. Tex. Dep’t of Family & Protective Servs., No. 03-11-00593-CV, 2012 WL
5192766, at *1 (Tex. App.—Austin Oct. 18, 2012, no pet.) (mem. op.).

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: January 22, 2015